             Case 1:20-cv-02389-CJN Document 6 Filed 01/04/21 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                    )
 TEXAS CIVIL RIGHTS PROJECT, et al.,                )
                                                    )
                 Plaintiffs,                        )
                                                    )
        v.                                          )
                                                                Civ. A. No. 20-2389 (CJN)
                                                    )
 U.S. DEPARTMENT OF HOMELAND                        )
 SECURITY, et al.,                                  )
                                                    )
                     Defendants.                    )
                                                    )

                                    JOINT STATUS REPORT

       Defendants U.S. Department of Homeland Security (“DHS”), U.S. Customs and Border

Protection (“CBP”), and U.S. Immigration and Customs Enforcement (“ICE” and, together,

“Defendants”), and Plaintiffs Texas Civil Rights Project (“TCRP”) and the Institute for

Constitutional Advocacy and Protection (“ICAP, and, together, “Plaintiffs”), by and through

undersigned counsel, respectfully submit this Joint Status Report pursuant to the Court’s October

14, 2020 Minute Order.

       1.       On August 27, 2020, Plaintiffs filed their complaint under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552 (“Complaint” or “Compl.”). ECF No. 1.

                a.       Plaintiffs’ Complaint relates to three FOIA requests seeking DHS, ICE, and

CBP records concerning unaccompanied minors, including but not limited to Title 42, Operation

CAPIO, policies and procedures, formal agreements with foreign countries to accept removed

persons, and various statistics. Compl. ¶¶ 3, 16, 18; Exhibit A, B, C (ECF Nos. 1-1, 1-2, 1-3).

       2.       On October 8, 2020, Defendant filed its Answer. ECF No. 3.

       3.       The parties submitted an initial joint status report on November 4, 2020, and
             Case 1:20-cv-02389-CJN Document 6 Filed 01/04/21 Page 2 of 4




requested that the Court order the parties to submit an additional status report on or before January

4.

        4.      On November 18, 2020, this Court entered an order directing the parties to file a

status report January 4, 2021.

        5.      The Parties met and conferred by telephone on December 23 and December 31,

2020.

        6.      The Parties jointly report as follows:

                a.     TCRP’s FOIA request to Defendant ICE – In their initial joint status

report, the parties informed the Court that Defendant ICE had identified approximately 4,752 pages

of documents potentially responsive to TCRP’s FOIA request and that production would be

completed over the course of eleven months, beginning on December 7, 2020. For the December

7, 2020 production, ICE reviewed 507 pages of potentially responsive records. 141 pages were

deemed non-responsive and or duplicate, 5 pages were withheld, and 2 pages released in full. The

remaining 51 pages were withheld in part pursuant to FOIA exemptions (b)(5), (b)(6), (b)(7)(c)

and (b)(7)(e). 308 pages were sent to outside agencies for consultation. Defendant ICE’s second

production was scheduled to go out on January 7, 2021, but due to the holidays and delays in the

FOIA office of ICE, the second production will go out on January 14, 2021.

                b.     TCRP’s FOIA request to Defendant DHS –Defendant DHS referred

TCRP’s FOIA request to ICE and responsive records are included among the 4,752 pages

Defendant ICE will process.

                c.     ICAP’s FOIA request to Defendant CBP – In their initial joint status

report, the parties informed the Court that CBP was searching for records responsive to ICAP’s

FOIA request. Defendant CBP reports that the search for responsive records is ongoing, and




                                                  2
            Case 1:20-cv-02389-CJN Document 6 Filed 01/04/21 Page 3 of 4




undersigned counsel will continue to consult with the agency regarding the status

       7.      The Parties submit different requests regarding the timing of the next status report:

                  a. Plaintiffs’ Position – Plaintiffs request that, in addition to ordering a status

                      report due in 60 days, the Court schedule a status conference for January

                      15, 2021. ICAP’s request seeks standards referenced in a newspaper article

                      by a specific CBP public affairs specialist whom there is a reasonable basis

                      to believe may not continue to work at CBP after President-elect Biden

                      takes office on January 20, 2021. To date, Defendant CBP has provided no

                      substantive update on the progress of processing ICAP’s request or the

                      expected timing of the production. If Defendant CBP confirms that it has

                      communicated with the public affairs specialist by January 15, 2021 as

                      necessary to process ICAP’s request or that the specialist will not be leaving

                      the agency, ICAP agrees that no conference is necessary and can file a

                      notice with the Court.

                  b. Defendants’ Position – Subsequent to the submission of the initial Joint

                      Status Report dated November 4, 2020, undersigned counsel for Defendants

                      joined the Office of the United States Attorney and entered his appearance

                      in December and will be handling the case going forward. It is Defendants’

                      position that this is a relatively new matter, Defendants are reviewing and

                      processing requests diligently, and that status reports should continue to be

                      submitted at 60-day intervals. Defendants respectfully request that the

                      parties file a Joint Status Report in sixty days—i.e., on or before March 4,

                      2021—to further apprise the Court of the progress in this matter.




                                                 3
         Case 1:20-cv-02389-CJN Document 6 Filed 01/04/21 Page 4 of 4




Dated: January 4, 2021              Respectfully submitted,

                                    MICHAEL R. SHERWIN
                                    Acting United States Attorney

                                    BRIAN P. HUDAK
                                    Chief, Civil Division

                              By:   /s/Thomas W. Duffey
                                    THOMAS W. DUFFEY
                                    Assistant United States Attorney
                                    Judiciary Center Building
                                    555 4th St., N.W.
                                    Washington, D.C. 20530
                                    (202) 252-2510
                                    thomas.duffey@usdoj.gov

                                    Counsel for Defendants


                                    /s/ Robert D. Friedman
                                    Robert D. Friedman
                                    Institute for Constitutional Advocacy and Protection
                                    Georgetown University Law Center
                                    600 New Jersey Ave. NW
                                    Washington, DC 20001
                                    202-661-6599
                                    rdf34@georgetown.edu

                                    Counsel for Plaintiff




                                       4
